t c summary opinion united_states tax_court jane e zdunek petitioner v commissioner of internal revenue respondent docket no 27966-10s filed date jane e zdunek pro_se robert j braxton for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency derives from respondent’s disallowance of a dollar_figure mortgage interest_deduction claimed by petitioner as an itemized_deduction after concessions by the parties discussed below the issues remaining for decision are whether petitioner may make a postpetition election to file a joint_return with her husband whether respondent bears the burden_of_proof with respect to his deficiency determination and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest whole dollar exhibits petitioner resided in the commonwealth of virginia when the petition was filed petitioner who holds a bachelor of science degree in accounting was employed by the internal_revenue_service irs for years at the irs petitioner worked as a revenue_agent for seven to eight years until she was transferred to the national_office training division where she assisted in developing training programs for revenue agents and tax auditors petitioner left employment with the irs in petitioner is a certified_public_accountant c p a and has prepared tax returns for compensation since petitioner attends continuing professional education cpe classes on tax law each year and took such classes in petitioner has attended at least one cpe class that covered the mortgage interest_deduction in petitioner was employed full time as a financial controller for a construction company in frederick maryland but also prepared to individual income_tax returns for compensation petitioner prepared and filed a federal_income_tax return listing her filing_status as married_filing_separately attached to that return was a schedule a itemized_deductions on which petitioner claimed a dollar_figure mortgage interest_deduction related to a residence in virginia and a second residence in west virginia in a notice_of_deficiency respondent disallowed the dollar_figure mortgage interest_deduction a form 886-a explanation of items attached to the notice_of_deficiency states since petitioner did not establish that the amount shown was a interest_expense and b paid the amount is not deductible in date petitioner filed a petition for redetermination with this court stating inter alia i disagree with the disallowance in full of mortgage interest claimed on schedule a as this interest was paid on mortgages secured_by a principal and a second residence and did not exceed the limits for acquisition and home_equity_indebtedness an attachment to the petition states t he acquisition_indebtedness on both the west virginia and the virginia homes is below the overall_limitation no later than date petitioner spoke with respondent’s appeals_office regarding the possibility of settlement and was informed that the mortgage interest_deduction she claimed exceeded the limitations for a married-filing-separate return on date petitioner’s case was tried to the court discussion i mortgage interest_deduction pursuant to sec_163 and as relevant herein married individuals filing separate returns may not deduct interest_paid on acquisition_indebtedness and home_equity_indebtedness as defined in sec_163 to the extent that the indebtedness is in excess of the limitations provided by sec_163 and c ii specifically sec_163 provides that t he aggregate amount treated as acquisition_indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a married individual filing a separate_return sec_163 provides that t he aggregate amount treated as home_equity_indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a separate_return by a married individual in addition married individuals filing separate returns are generally limited to claiming one residence for purposes of the mortgage interest_deduction unless they obtain written consent from their spouse to claim another residence see sec_163 for convenience we shall refer to these limitations collectively as the mfs limitations petitioner candidly testified that she did not apply the mfs limitations when she claimed the dollar_figure mortgage interest_deduction on her married-filing- separate tax_return respondent concedes that petitioner is entitled to a mortgage interest_deduction albeit in a lesser amount than she originally claimed specifically the parties now agree that petitioner is entitled to a mortgage interest_deduction of dollar_figure with respect to her married-filing-separate return a postpetition change_of filing_status despite the parties’ aforementioned agreement petitioner wishes to change her filing_status from married_filing_separately to married_filing_jointly so that she and her husband may claim a greater overall mortgage interest_deduction in this regard however sec_6013 precludes the filing of a joint_return after a taxpayer files a separate_return if the taxpayer files a timely petition with this court in respect of a notice_of_deficiency for the year for which the notice is issued respondent issued a notice_of_deficiency for and petitioner filed a petition with this court in respect of that taxable_year accordingly petitioner is now precluded from filing a joint_return for see sec_6013 notwithstanding the bar of sec_6013 petitioner contends that she should be permitted to change her filing_status to married_filing_jointly for because she was not informed of the mfs limitations by respondent until after she filed her petition with the court according to petitioner if she had known of the mfs limitations before filing her petition with the court then she would have filed an amended_return electing joint filing_status avoiding litigation petitioner cites no authority for her argument instead petitioner frames her argument in the context of cases in which we have found that there has been surprise and substantial disadvantage to a taxpayer in the presentation of the taxpayer’s case at trial because of how the notice_of_deficiency and pleadings were drafted compared to the issues raised at trial see eg 59_tc_551 o nce surprise and substantial detriment are found the theory whether a new reason or new issue need not be heard by this court in addition although petitioner does not expressly argue that respondent’s position is a new_matter requiring respondent to bear the burden_of_proof see rule a we shall consider such a contention in view of her pro_se status and the fact that she implicitly so contends cf 551_us_89 documents filed pro_se are to be liberally construed wilson v commissioner tcmemo_2002_61 wl at aff’d 71_fedappx_623 9th cir b surprise and substantial disadvantage we acknowledged at the outset of trial as we do again here that respondent’s wording on form 886-a may not be a model of clarity however on the basis of the pleadings and the record before us we conclude that there was no surprise or substantial disadvantage to petitioner in the presentation of her case at trial and we are satisfied that the mfs limitations issue is properly before this court we discuss below the most relevant reasons that inform our decision first petitioner alleged in her petition that the mortgage interest claimed on schedule a was paid on mortgages secured_by a principal and a second residence and did not exceed the limits for acquisition and home_equity_indebtedness moreover an attachment to the petition states t he acquisition_indebtedness on both the west virginia and the virginia homes is below the overall_limitation respondent denied this allegation in his answer to the although petitioner does not invoke the doctrine_of estoppel we note that the essential elements of such doctrine are not present in this case thus for example there is no indication that respondent made a false or misleading representation see 67_tc_612 outlining the elements of estoppel and acknowledging that estoppel should be applied against the commissioner with the utmost caution and restraint see also 1_f3d_932 9th cir holding that estoppel does not apply unless the aggrieved party demonstrates affirmative misconduct petition thus the mfs limitations issue was raised by the parties in their pleadings second petitioner candidly admitted at trial that she was informed of respondent’s position at the latest when she spoke with respondent’s appeals_office at least months before trial moreover we are confident that at the time petitioner filed her petition she was generally aware of the acquisition and home_equity_indebtedness limitations provided by sec_163 because she references those limitations in her petition finally petitioner’s argument focuses exclusively on surprise and substantial disadvantage as it relates to the examination of her tax_return and the subsequent issuance of the notice_of_deficiency not the presentation of her case at trial indeed petitioner provides nothing to suggest that she suffered any prejudice in terms of presenting her case to the court at trial consequently petitioner’s situation is readily distinguishable from cases dealing with surprise and substantial disadvantage see eg 59_tc_551 where a taxpayer first learned of the commissioner’s new position at trial therefore we shall consider respondent’s position regarding petitioner’s married filing separate_return c burden_of_proof we have held that the commissioner’s determination may be affirmed for reasons other than those assigned in his notice_of_deficiency estate of horvath v commissioner t c pincite however the commissioner bears the burden_of_proof with respect to new matters rule a a new position taken by respondent is not necessarily a ‘new matter ’ especially when it merely clarifies or develops the original determination without being inconsistent or increasing the amount of deficiency 61_tc_744 citing 50_tc_478 respondent asserts that his mfs limitations argument is covered by the notice_of_deficiency that it is not a new_matter because it merely clarifies or develops the original determination that it is not inconsistent with such determination and that it does not increase the amount of the deficiency respondent also contends that his position does not require petitioner to present different facts at trial because the facts needed to determine petitioner’s mortgage interest_deduction have been fully stipulated because the pleadings and stipulated facts are sufficient to decide the substantive issue in this case regardless of which party bears the burden_of_proof and because we conclude that there was no surprise or substantial disadvantage to petitioner in the presentation of her case at trial we decide this case without regard to the burden_of_proof see eg wilson v commissioner wl at d conclusion in view of the foregoing we conclude that petitioner is entitled to a mortgage interest_deduction of dollar_figure for as agreed by the parties on a married-filing- separate_return ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 the commissioner bears the burden of production sec_7491 but if satisfied the taxpayer bears the ultimate burden of persuasion 116_tc_438 although petitioner elected married-filing-separate status when she prepared her return she failed to apply the mfs limitations provided in sec_163 petitioner did not consult a tax adviser and testified that she did not research the applicable law at the time that she prepared her return because she felt that she had a clear understanding of what it was furthermore petitioner testified that she did not review the worksheet published by the commissioner as an aid in computing the proper mortgage interest_deduction on a taxpayer’s married- filing-separate return rather petitioner testified that she simply figured it out on the basis of the record before us and particularly in view of petitioner’s education and experience as a tax professional we hold that respondent has met his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id although the record might support a finding of good_faith on petitioner’s part the standard we are obliged to apply also requires the existence of reasonable_cause see sec_6664 sec_1_6664-4 income_tax regs petitioner a former irs revenue_agent has prepared tax returns for compensation since at all times relevant petitioner maintained a c p a license and regularly attended cpe classes on tax law including at least one course on the mortgage interest_deduction in petitioner prepared tax returns for to individuals despite her substantial experience knowledge and education petitioner did not research the applicable law with respect to the mfs limitations when she prepared her return in light of all the facts and circumstances we hold that petitioner has not met her burden of persuasion with respect to reasonable_cause accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 on the amount of the underpayment_of_tax to be computed as part of the rule process we note that our holding herein makes it unnecessary to consider respondent’s alternative theory that petitioner is liable for the accuracy-related_penalty under sec_6662 because of a substantial_understatement_of_income_tax see sec_6662 conclusion we have considered all of the arguments advanced by petitioner and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to give effect to our disposition of the disputed issues as well as the parties’ stipulation regarding the allowable_amount ie dollar_figure of petitioner’s mortgage interest_deduction on her married-filing-separate return decision will be entered under rule
